Citation Nr: 1227333	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  12-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include status post right shoulder fracture.  

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in June 2012.  A transcript of the hearing has been associated with the claims file.  

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The RO previously issued a rating decision in September 1980 denying an original claim of service connection for residuals of pinched nerve, right arm.  The Veteran did not timely appeal that determination.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302, 20.1103.  The instant appeal, however, presents a new claim with a materially distinct factual basis involving service connection for residuals of a claimed in-service right shoulder fracture.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).  Accordingly, the issue now on appeal is properly adjudicated as an original claim of service connection, which does not require submission of new and material evidence prior to adjudication on the merits.  

At his Board hearing, the Veteran indicated that he was unemployable due to the severity of his lumbar spine disability.  Thus, the issue of entitlement to a TDIU has been raised, and is presently in appellate status before the Board, as a component of the increased rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

Regarding the claimed right shoulder disorder, by way of background, the Veteran testified at his Board hearing that he first injured his shoulder during a motorcycle accident in Saigon in November 1967.  After his initial recovery, he did not seek further treatment for his ongoing symptoms because doing so would have affected his flying status.  He also did not seek treatment for his ongoing symptoms after service until he fell in 1992.  At that time, he was told that he had already had no rotator cuff.  

The Board finds that this claim must be remanded for two reasons.  

First, there are outstanding treatment records identified in the claims file that must be obtained, if available.  In particular, the treatment records currently of record refer to a rotator cuff surgery in 2000 by a Dr. Franklin, followed by further treatment by a Dr. Leedle in March 2006, after a fall.  The Board finds that all necessary efforts should be made to attempt to obtain these missing treatment records, in addition to all further pertinent records identified in the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Second, a new VA examination is necessary.  The claims file shows that the Veteran previously underwent a VA examination in April 2010 to address the issue.  The VA examiner diagnosed right shoulder fracture, and then opined that this disorder is not caused by or a result of a condition treated in service.  The VA examiner reasoned that there is no documented shoulder injury or pathology in the service treatment records.  

The Board finds that this VA examination is inadequate to decide the claim because the examiner impermissibly relied on an absence of documented evidence of an injury or pathology during service without explaining why such documentation was necessary.  See, e.g., Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  

Furthermore, the service treatment records actually include a November 1969 record reflecting complaints of numbness in the right arm after a motorcycle crash two years prior.  This treatment record, although it does not directly contradict the VA examiner's finding, nonetheless calls into question the adequacy of the examiner's factual foundation.  

Similarly, the VA examiner does not account for the Veteran's own competent and credible statements identifying a history of ongoing right shoulder symptoms since that initial injury during service in 1969.  Again, this indicates that the examiner was not adequately informed of all pertinent information.  

Because this VA examination and the remaining evidence of record is inadequate to decide the claim, remand is necessary to afford the Veteran a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for an increased disability rating for DDD of the lumbar spine, remand is likewise necessary to afford the Veteran a new VA examination.  

The record shows that he last underwent a VA examination in April 2010 to evaluate the severity of his service-connected symptomatology.  He then testified during his June 2012 Board hearing that this VA examination did not adequately represent the severity of his symptoms.  The Board likewise finds that a contemporaneous VA examination is necessary to assess the current nature, extent and severity of his lumbar spine disability picture.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AMC/RO must also ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

In this regard, the Board notes that the RO has characterized the service-connected disability as DDD of the lumbar spine "with no evidence of radiculopathy."  Despite this characterization, the schedular rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 direct that any associated objective neurologic abnormalities will be separately rated under an appropriate diagnostic code.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  

In other words, without regard to the RO's characterization of the disability, the assignment of a separate rating for radiculopathy (or any other objective neurologic abnormality), if confirmed on further evaluation, is not precluded.  

The issue of entitlement to a TDIU is a component of the claim for an increased rating for DDD of the lumbar spine.  Accordingly, the issues must be remanded together for further development and adjudication.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Send the Veteran a letter advising him of the elements required by regarding a claim for an increased rating/TDIU, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hart v. Mansfield, 21 Vet. App.505 (2007).  

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all post-service private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to include all treatment and surgery for the right shoulder since his separation from service in 1980.  

2.  After obtaining any needed assistance from the Veteran, such as a signed Authorization and Consent to Release Information (Release), make as many attempts as necessary to obtain all pertinent private records identified by the Veteran, if not already associated with the claims file.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  

3.  Obtain all of the Veteran's VA treatment records.  

4.  All attempts to fulfill the development specified in paragraphs 1-3 above must be documented in the claims file.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

If, after making as many requests as are necessary to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

5.  After completing the requested development in paragraphs 1-3 above, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed right shoulder disorder.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current right shoulder disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include a motorcycle accident in November 1967.  

For purposes of making this determination, the VA examiner should assume as true that the Veteran injured his right shoulder during a motorcycle accident in Saigon in November 1967.  The examiner should also assume as true that the Veteran had ongoing right shoulder complaints thereafter, regardless of whether such complaints are contemporaneously documented in the claims file.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

6.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected lumbar spine disability.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's lumbar spine disability.  

In doing so, the examiner is asked to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

The examiner should also identify any neurologic abnormalities attributable to the service-connected low back disability, including any radiculopathy, bowel, and/or bladder abnormalities.

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

7.  Next, the RO should undertake all required action on the claim of entitlement to a TDIU, to include consideration of all pertinent evidence of record and legal authority.  Furthermore, the RO should expressly determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

8.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



